Arnold, J.,
delivered the opinion of the court.
The issue joined between the parties was fairly submitted to the jury. There is no complaint as to the instructions. It cannot be said that the verdict is manifestly wrong. The conflict in the testimony was about as positive as it well could be in any case, and which side should have the verdict depended upon the credibility to be' ascribed to the respective witnesses. This was a matter exclusively for the determination of the jury. We adhere to the rule, several times announced by this • court, that where there is such conflict in the testimony that the mind cannot repose with entire confidence aijd certainty upon a conclusion in favor of either party, the verdict of the jury will not be disturbed here if no error of law has intervened. Watson v. Dickens, 12 S. & M. 608; Wilson v. Beauchamp, 50 Miss. 24; Pfeifer v. Chamberlain, 52. Miss. 89.
The communication had with the jury, after they retired to consider of their verdict, was an irregularity not to be encouraged. According to some authorities, it would vitiate the verdict, but we *78are unable to see how appellant was prejudiced by the occurrence. If it had any effect at all upon the jury, it must have operated as much in favor of appellant as for the appellee. Pope, etc., v. The State, 36 Miss. 121.
The facts that the jury deliberated about an hour and a half after the communication was made to them, and that they agreed and returned their verdict into court several hours before the time at which it was suggested the court would adjourn, show that they did not act hastily, and were not unduly influenced by the communication.

Affirmed.